Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,345,532. Although the claims at issue are not identical, they are not patentably distinct from each other because structural limitations in the claims of the instant patent application are fully disclosed and claimed by the patents.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, and 17-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshifusa (7,422,109).  Yoshifusa discloses a package (201; Figs. 3C & 6-7) for at least one article comprising a flexible inner sheet (the upper thermoplastic film of the pocket portion 155 as shown in Fig. 7; column 8, lines 51-65) having a first surface (the lower surface as shown in Fig. 7) and a second surface (the upper surface as shown in Fig. 7), an inner sheet first portion (the left portion as shown in Fig. 7) and an inner sheet second portion (the right portion as shown in Fig. 7); a flexible outer sheet (the lower thermoplastic film of the pocket portion 155 as shown in Fig. 7; column 8, lines 51-65) having an outer sheet first portion (the left portion as shown in Fig. 7), an outer sheet second portion (the right portion as shown in Fig. 7), an outer sheet inner surface (the upper surface facing the inner sheet) and an outer sheet outer surface (the lower surface as shown in Fig. 7), at least a portion of the outer sheet inner surface of the outer sheet first portion being joined to the first surface of the inner sheet first portion to form one or more first primary expansion chambers (101, 111) therebetween, and at least a portion of the outer sheet inner surface of the outer sheet second portion being joined to the first surface of the inner sheet second portion to form one or more second primary expansion chambers (101, 111) therebetween, at least a portion of the second surface of the inner sheet first portion disposed in face-to-face relationship (Fig. 3C) with and joined to a portion of the second surface of the second portion of the inner sheet forming an article reservoir (155) therebetween; a secondary outer sheet material (the wall portion 199; Fig. 6) disposed adjacent the outer surface of at least a portion of the outer sheet and joined thereto to form two or more discrete secondary expansion chambers (Figs. 3C & 6).  Yoshifusa further discloses at least a portion of at least one of the two or more discrete secondary expansion chambers is disposed adjacent another of the two or more discrete secondary expansion chambers (Fig. 6), and a closeable opening into which the one or more articles (301; Fig. 3C) may be inserted.  The opening of the article reservoir is inherently capable to be closed which is considered equivalent to closeable opening.
As to claim 4, Yoshifusa discloses the package has a top portion and a bottom portion (Fig. 3D) and the two or more discrete secondary expansion chambers form a frame-like structure disposed in at least the top portion and the bottom portion.
As to claim 17, Yoshifusa further discloses at least two of the two or more discrete secondary expansion chambers are separated by a one-way valve (291).
As to claim 18, Yoshifusa further discloses an expansion port (295).
As to claim 19, Yoshifusa further discloses a manifold (293).
As to claims 20-21, Yoshifusa further discloses an article retrieval feature, when activated, such as two hands of a user which can open the package to retrieve the at least one article from the article reservoir and also deflates the one or more of the one or more primary expansion chambers and/or one or more secondary expansion chambers.
that allows a user to open the package and retrieve the at least one article from the article reservoir.





	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUAN K BUI/
Primary Examiner, Art Unit 3736